Consolidated Financial Statements Changda International Limited Years ended December 31, 2008 and 2007 Changda International Limited Index to Consolidated Financial Statements For the years ended December 31, 2008 and 2007 Page Report of Independent Registered Public Accounting Firm I Consolidated Statements of Operations and Other Comprehensive Income 2 Consolidated Balance Sheets 3 Consolidated Statements of Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Changda International Limited We have audited the accompanying consolidated balance sheets of Changda International Limited ("Changda International") and its subsidiaries (together with Changda International, collectively referred to as the "Company") as of December 31, 2008 and 2007, and the related consolidated statements of operations and comprehensive income, stockholders' equity and cash flows for each of the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Mazars CPA Limited Mazars CPA Limited Certified Public Accountants Hong Kong Date: October 12, 2009 1 Changda International Limited Consolidated Statements of Operations and Other Comprehensive Income For the years ended December 31, 2008 and 2007 Years ended December 31, 2008 2007 Note US$’000 US$’000 Operating Revenues 80,958 38,245 Cost of sales (67,907 ) (31,417 ) Gross profit 13,051 6,828 Operating expenses Depreciation of property, plant & equipment (250 ) (204 ) Amortization of prepaid lease expenses (33 ) (33 ) Selling, general and administrative expenses (5,839 ) (2,797 ) Operating income 6,929 3,794 Interest income 16 4 Other income 80 131 Interest expense (449 ) (176 ) Income before income taxes 6,576 3,753 Income taxes 4 (931 ) - Net income 5,645 3,753 Attributable to Owners of the Company 5,645 3,777 Minority interest - (24 ) 5,645 3,753 Net income 5,645 3,753 Other comprehensive income Foreign currency translation adjustment 1,025 285 Comprehensive income 6,670 4,038 The financial statements should be read in conjunction with the accompanying notes. 2 Changda International Limited Consolidated Balance Sheets As of December 31, 2008 and 2007 As of December 31, 2008 2007 ASSETS Note US$ '000 US$ '000 Current assets Cash and cash equivalents 575 979 Restricted bank balances 315 Trade and other receivables, net 5 9,098 5,402 Government grant receivable in respect of taxation 4 2,713 1,888 Inventories 6 4,158 1,600 Current portion of prepaid lease payments, net 7 37 34 Total current assets 16,581 10,218 Non-current assets Property, plant and equipment, net 8 16,809 14,207 Prepaid lease payments less current portion, net 7 1,720 1,646 Intangible assets, net 4 4 18,533 15,857 Total assets 35,114 26,075 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade and other payables 9 3,147 2,836 Short-term interest-bearing borrowings 10 1,940 3,438 Other short-term borrowings 13 (c) 1,629 2,573 Dividend payable - 33 Income tax payables 2,975 1,888 Total current liabilities 9,691 10,768 Non-current liabilities Deferred government grants 11 809 775 Long-term interest-bearing borrowings 10 2,408 - Other long-term borrowing 13 (c) 1,004 - 4,221 775 Total liabilities 13,912 11,543 Commitments and contingencies 14 Stockholders' equity Common stock, US$0.0001 per value each: 300,000,000 shares authorized 53,599,964 shares issued and outstanding 1 5 5 Additional paid-in capital 5,050 5,050 Statutory reserves 12 2,264 1,323 Accumulated other comprehensive income 1,310 285 Retained earnings 12,573 7,869 Total stockholders' equity 21,202 14,532 Total liabilities and stockholders' equity 35,114 26,075 The financial statements should be read in conjunction with the accompanying notes. 3 Changda International Limited Consolidated Statements of Stockholders’ Equity For the years ended December 31, 2008 and 2007 Common stock issued Number of shares Amount Additional paid-in capital Statutory reserves Accumulated other comprehensive income Retained earnings Minority interests Total stockholders' equity US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 US$’000 Balance as ofJanuary 1, 2007 53,599,964 5 5,050 702 - 4,713 - 10,470 Capital contribution from minority stockholders - 32 32 Disposal of a subsidiary - (8 ) (8 ) Net income - 3,777 (24 ) 3,753 Transfer to statutory reserves - - - 621 - (621 ) - - Foreign currency translation adjustment - 285 - - 285 Balance as of December 31, 2007 53,599,964 5 5,050 1,323 285 7,869 - 14,532 Net income - 5,645 - 5,645 Transfer to statutory reserves - - - 941 - (941 ) - - Foreign currency translation adjustment - 1,025 - - 1,025 Balance as of December 31, 2008 53,599,964 5 5,050 2,264 1,310 12,573 - 21,202 The financial statements should be read in conjunction with the accompanying notes. 4 Changda International Limited Consolidated Statements of Cash Flows For the years ended December 31, 2008 and 2007 Year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES 2008 US$'000 2007 US$ '000 Net income 5,645 3,753 Adjustments to reconcile net income to net cash provided by operating activities Depreciation of property, plant and equipment 1,568 971 Amortization of prepaid lease payments 33 33 Gain on disposal of interest in a subsidiary - (35 ) Exchange differences 72 143 Government grants recognized (17 ) (16 ) Provision for doubtful debts 75 - Gain on disposal of property, plant and equipment (1 ) - Changes in operating assets and liabilities: Inventories (2,454 ) (299 ) Government grant receivable in respect of taxation (702 ) (1,648 ) Trade and other receivables, net (3,419 ) (1,283 ) Trade and other payables 125 779 Income tax payables 964 1,648 Net cash provided by operating activities 1,889 4,046 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment (3,279 ) (7,021 ) Acquisition of intangible assets - (4 ) Deposit paid for acquisition of land use right - (855 ) Deposit paid for acquisition of property, plant and equipment - (1,123 ) Proceeds from disposal of property, plant and equipment 43 - Additions of land lease prepayments - (16 ) Net cash from disposal of subsidiary - 8 Release of (Investment in) restricted bank balances 335 (315 ) Net cash used in investing activities (2,901 ) (9,326 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of bank and other loans (7,266 ) (1,233 ) New bank and other loans raised 7,845 3,587 Capital injection - 3,116 Capital contribution from minority stockholders - 32 Dividend paid (35 ) (8 ) Net cash provided by financing activities 544 5,494 Net (decrease) increase in cash and cash equivalents (468 ) 214 Cash and cash equivalents at beginning of year 979 715 Effect on exchange rate changes 64 50 Cash and cash equivalents at end of year 575 979 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for: Interest 449 176 Income taxes 673 - Major non-cash transaction: Construction in progress not yet been paid at year end and included in other payable 32 185 The financial statements should be read in conjunction with the accompanying notes. 5 Changda International Limited Notes to the Consolidated Financial Statements For the years ended December 31, 2008 and 2007 1.
